

117 HR 3845 IH: Parity for HUBZone Appeals Act of 2021
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3845IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mrs. Radewagen (for herself, Ms. Houlahan, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to issue a rule authorizing the Office of Hearings and Appeals to decide appeals relating to the status of HUBZone business concerns, and for other purposes.1.Short titleThis Act may be cited as the Parity for HUBZone Appeals Act of 2021.2.Authority for the Office of Hearings and Appeals to decide appeals relating to qualified HUBZone small business concernsNot later than 1 year after the date of the enactment of this Act, the Administrator of the Small Business Administration shall issue a rule authorizing the Office of Hearings and Appeals of the Administration to decide all appeals from formal protest determinations in connection with the status of a concern as qualified HUBZone small business concern (as such term is defined in section 31(b) of the Small Business Act (15 U.S.C. 657a(b)).